Case 2:19-cv-05397-FLA-JPR Document 203 Filed 05/27/21 Page 1 of 2 Page ID #:2844




    1 Ekwan E. Rhow - State Bar No. 174604
         erhow@birdmarella.com
    2 Naeun Rim - State Bar No. 263558
         nrim@birdmarella.com
    3 Christopher Jumin Lee - State Bar No. 322140
         clee@birdmarella.com
    4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Attorneys for Relator
    8 Christopher Philip Ahn
    9                                UNITED STATES DISTRICT COURT
   10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 UNITED STATES OF AMERICA,                          CASE NO. 2:19-cv-5397-FLA (JPR)
   13                     Plaintiff                      CHRISTOPHER PHILIP AHN’S
                                                         NOTICE OF FILING ADDITIONAL
   14                        v.                          SUPPLEMENTAL EXHIBIT IN
                                                         OPPOSITION TO REQUEST FOR
   15 CHRISTOPHER PHILIP AHN,                            EXTRADITION
   16                     Relator.                       Assigned to Hon. Jean Rosenbluth, U.S.
                                                         Magistrate Judge
   17
   18               On May 26, 2021, counsel for Christopher Ahn filed a copy of his
   19 presentation for the May 25 hearing as Exhibit D. (Dkt. 200-1.) Exhibit D contained
   20 a few modifications from the copy of the presentation that was provided to the
   21 Government on May 24, including:
   22               •     Reorganization of the slides that was done in the courtroom before the
   23                     slides were displayed because a portion of the arguments had already
   24                     been addressed by the Court;
   25               •     Removal of certain slides that were made redundant during the hearing;
   26               •     One additional slide with additional quotes from Santos v. Thomas, 830
   27                     F.3d 987, 992-93 (9th Cir. 2016), a case that has been cited by both
   28                     parties, that was added while in the courtroom for demonstrative
        3721188.1
              CHRISTOPHER PHILIP AHN’S NOTICE OF FILING ADDITIONAL SUPPLEMENTAL EXHIBIT IN
                                 OPPOSITION TO REQUEST FOR EXTRADITION
Case 2:19-cv-05397-FLA-JPR Document 203 Filed 05/27/21 Page 2 of 2 Page ID #:2845




    1                     purposes (including a clerical correction to a quote) (Ex. D-37);
    2               •     One additional slide containing an excerpt from
    3                     https://www.bbc.com/news/world-asia-39036140, which was shown to
    4                     the Government in a previous presentation in January of 2020 (Ex. D-
    5                     45); and
    6               •     Separation of some slides that used PowerPoint animation to avoid
    7                     obscuring text or images in the PDF version.
    8               None of the modifications referred to cases, articles, or any materials that
    9 were not previously disclosed to or shown in previous meetings with the
   10 Government.
   11               After Exhibit D was filed, the Court issued a minute order requiring the
   12 parties to file “exact duplicates” of the presentations that were shown in Court. Out
   13 of an abundance of caution and in the interest of candor, counsel is filing an exact
   14 copy of the presentation that was provided to the Government on May 24, prior to
   15 the above modifications, as Exhibit F.
   16 DATED: May 27, 2021                         Ekwan E. Rhow
   17                                             Naeun Rim
                                                  Christopher J. Lee
   18                                             Bird, Marella, Boxer, Wolpert, Nessim,
   19                                             Drooks, Lincenberg & Rhow, P.C.

   20
   21
                                                  By:
   22                                                               Christopher J. Lee
   23                                                   Attorneys for Relator Christopher Philip
                                                        Ahn
   24
   25
   26
   27
   28
        3721188.1
                                                         2
              CHRISTOPHER PHILIP AHN’S NOTICE OF FILING ADDITIONAL SUPPLEMENTAL EXHIBIT IN
                                 OPPOSITION TO REQUEST FOR EXTRADITION
